          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


                                          )
ROBERT H. BRAVER, for himself             )
and all individuals similarly situated,   )
                                          )
              Plaintiff,                  )
                                          )     Case No. CIV-17-0383-F
-vs-                                      )
                                          )
NORTHSTAR ALARM SERVICES                  )
LLC, and YODEL TECHNOLOGIES               )
LLC, et al.,                              )

              Defendants.
                                      ORDER

       The court is in receipt of Defendant Yodel Technologies LLC’s notice entitled
“Suggestion of Bankruptcy and Automatic Stay,” filed January 23, 2020. Doc. no.
226.
       The notice advises that on January 23, 2020, defendant Yodel Technologies
LLC commenced a bankruptcy proceeding in the United States Bankruptcy Court
for the Middle District of Florida by filing a voluntary petitions for relief under
Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § § 101-1532 et seq.
The action of plaintiff Robert H. Braver for himself and all individuals similarly
situated against defendant Yodel Technologies LLC is therefore stayed pursuant to
11 U.S.C. § 362.
        While section 362 extends stay provisions of the Bankruptcy Code to the
“debtor,” the rule followed in the Tenth Circuit and by the majority of other circuits
is that the stay provision does not extend to the debtor’s co-defendants. See, Fortier
v. Dona Anna Plaza Partners, 747 F.2d 1324, 1330 (10th Cir. 1984). A narrow
exception to this rule has been recognized, see, A.H. Robins Co., Inc. v. Piccinin,
788 F.2d 994, 999 (4th Cir.), cert. denied, 479 U.S. 876 (1986), but there is no
indication in the notice that the remaining defendants would fall within the
exception. Therefore, until otherwise notified, plaintiffs’ action continues as
against the remaining defendant NorthStar Alarm Services LLC.
        IT IS SO ORDERED this 24th day of January, 2020.




17-0383p060.docx
